Citation Nr: 1724490	
Decision Date: 06/28/17    Archive Date: 07/10/17

DOCKET NO.  13-03 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

M. Franklin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1962 to September 1966 and from October 1972 to January 1974.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

In April 2015, the Board remanded the Veteran's claim for further evidentiary development and readjudication.  The Veteran's appeal has now been returned to the Board for further appellate proceedings.  


FINDING OF FACT

Hearing loss was not shown to have manifested during the Veteran's active service or within one year of separating from active service, and a continuity of symptoms after discharge from active service has not been established.		


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and, therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records and VA treatment records have been obtained.  The Veteran was also offered the opportunity to testify at a hearing before the Board, but he declined.

The Veteran was also provided several audiological VA examinations (the reports of which have been associated with the claims file).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board notes that in October 2013 and April 2015, the Board remanded this matter for further development.  The remand orders directed that the Veteran be provided a VA examination from an otologist.  In August 2015, the Veteran's VA examination was completed by an otolaryngologist.  While an otolaryngologist is not technically an otologist, the Board concludes that there was substantial compliance with the remand instructions, as otolaryngologist has significant expertise in the field of hearing loss, and the process to become an otolaryngologist is considerably more extensive than it is for an audiologist.  As such, the opinion that was obtained was from a highly trained medical professional.  

The Board notes that according to the University of Maryland Medical Center an otolaryngologist is a medical doctor that specializes in treating the ears, nose, throat, heart and neck disorders.  After four years of medical school, an otolaryngologist completes a five year residency, including one year in general surgery.  They are required to pass oral and written exams given by the American Board of otolaryngology to obtain board certification.    

Thus, the August 2015 and May 2016 opinion obtained from an otolaryngologist is abundantly qualified, and thus while not an otologist, has sufficient medical training beyond that of an audiologist so as to be able to make a more informed opinion.  The Board finds that the August 2015 VA otolaryngologist examination is in substantial compliance with the Board's October 2013 and April 2015 remand directives, and adequate to decide the case.

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  There is no prejudice to the Veteran in adjudicating this appeal, because VA's duties to notify and assist have been met.

Service Connection

In October 2006, the Veteran filed a service connection claim for a bilateral hearing loss condition.  In his claim he stated that he was assigned to an Air Police Squadron in-service.  He reported that he served on the flight line and was a member of the Air Police rifle and pistol team.  The Veteran stated that he had exposure to artillery, and fired a pistol almost every day for over a year, many times without ear protection.

The procedural history is as follows.  In April 2007, the Veteran's claim for service connection for bilateral hearing loss was denied by the RO.  The Veteran did not appeal or provide new and material evidence within one year of notification of the determination.  In February 2010, the Veteran requested that the VA reopen his hearing loss claim for service connection.  In a March 2010 rating decision, the Veteran's claim to reopen his bilateral hearing service connection claim was denied.  The Veteran appealed.  In October 2013, the Board determined that the criteria for reopening the claim was met based on new and material evidence and remanded for further evidentiary development and reajudication.  The Board remanded the claim once again in April 2015.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Service connection may be granted for any disease initially diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In addition, service connection for certain chronic diseases, including sensorineural hearing loss and organic diseases of the nervous system, may be established on a presumptive basis by showing that the condition manifested to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309(a); Fountain v. McDonald, 27 Vet. App. 258, 271-72 (2015).  Although the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge may support the claim.  38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Bilateral Hearing Loss

Here, the Veteran has been diagnosed with mixed and sensorineural hearing loss (bilateral hearing loss) since 2007.  Additionally, the Veteran is prescribed hearing aids.  The issues remaining are: (1) whether the currently manifested bilateral hearing loss was incurred during or as a result of the Veteran's active service; (2) whether the bilateral hearing loss manifested to a degree of 10 percent or more within one year from the date of separation; and (3) whether there is a showing of continuity of symptoms after service.

As an initial matter, the Board finds there is probative and credible evidence of in-service gunfire and aircraft noise exposure to the Veteran as a result of his military occupational specialty (MOS) as Air Police.  

Turning to the medical evidence, in September 1962, the Veteran underwent audiometric testing examination.  Prior to November 1, 1967, service department audiometric test results were reported in standards set forth by the American Standards Association (ASA).  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  In order to facilitate data comparison in this decision, for service department audiometric test results through October 31, 1967, the ASA standards have been converted to ISO-ANSI standards.  At the September 1962 examination, audiometric testing showed pure tone thresholds (converted to ISO units) at the test frequencies of 500, 1000, 2000, and 4000 Hertz (test did not include 3000 Hertz testing) were 25, 15, 15, and 10 decibels respectively in the right ear, and 20, 20, 20, and 20 decibels respectively in the left ear.  These findings do not suggest hearing loss in either ear for VA purposes under 38 CFR § 3.385.

On a medical history survey completed in August 1966, the Veteran specifically denied experiencing any hearing loss.  Of note, the Veteran did report at least three current or former ailments, suggesting that he took the time to review the form and giving weight to the fact that he did not perceive any hearing loss at that time.  Audiometric testing showed pure tone thresholds (converted to ISO units) at the test frequencies of 500, 1000, 2000, 3000 and 4000 Hertz were 10, 5, 5, 10 and 5 decibels respectively in the right ear, and 15, 10, 5, 15, and 10 decibels respectively in the left ear.  These findings do not suggest hearing loss in either ear for VA purposes under 38 CFR § 3.385.

In December 1972, the Veteran underwent audiometric testing examination and pure tone thresholds (converted to ISO units) at the test frequencies of 500, 1000, 2000, 3000, and 4000 Hertz were 5, 0, 5, 10, and 10 decibels respectively in the right ear, and 5, 5, 5, 5, and 20 decibels respectively in the left ear.  These findings do not show hearing loss in either ear for VA purposes under 38 CFR § 3.385.  

In January 1974, the Veteran underwent audiometric testing at his discharge examination and pure tone thresholds at the test frequencies of 500, 1000, 2000, 3000, and 4000 Hertz were 5, 5, 10, 10, 10 decibels respectively in the right ear, and 10, 5, 5, 15, and 10 decibels respectively in the left ear.  These findings do not show hearing loss in either ear for VA purposes under 38 CFR § 3.385.  Additionally, on a medical history survey completed in conjunction with his separation physical, the Veteran specifically denied experiencing any hearing loss.  Of note, the Veteran did report at least two ailments, suggesting that he took the time to review the form and giving weight to the fact that he did not perceive any hearing loss at that time.

In January 2007, the Veteran's friend submitted a letter indicating that her ex-husband served in the military with the Veteran.  The Veteran's friend reported knowing the Veteran since 1964, and she stated that the Veteran's hearing was damaged from in-service duty on the flight line, aircrafts and lack of proper protection for his ears.

In January 2007, the Veteran underwent a VA examination with an audiologist.  Based on frequencies 500-4000 HZ, and audiometric results, the examiner diagnosed the Veteran with a moderate to severe bilateral mixed hearing loss.  The Veteran reported that his hearing loss began 40 plus years ago and was gradual in nature.  He contends that he was exposed to excessive noise due to his placement in the Air Police (Flight line, aircraft) and on the rifle/pistol team.  The Veteran denies noise exposure as a civilian and reports that following the military he worked as a safety and health consultant.  The examiner found that the otoscopy was unremarkable.  Tympanometry revealed normal middle ear function bilaterally.  Pure tone testing revealed mixed hearing loss in the right ear and moderate to severe conductive hearing loss in the left ear.  Speech discrimination skills were excellent bilaterally.  The examiner was unable to provide an opinion until the claim file retrieved and review completed.  In March 2007, the January 2007 VA examiner reviewed the claim file, service records, and opined that the Veteran's hearing loss was not due to his period in service.

In 2007 onward the VA treatment records indicate that the Veteran has bilateral hearing loss and the Veteran was prescribed hearing aids.  In June 2008 to April 2010 treatment records noted that the Veteran's hearing aid required additional fittings and repair.

In November 2012, the VA audiologist examined the Veteran and found that he had bilateral mixed hearing loss and that it is most likely due to otosclerosis.  The Veteran reported that his wife complained of his hearing in 1967.  The Veteran stated that he had earplugs to wear on the flight line but they were not worn, and that hearing protection was used for target practice on the firing range, but not during competitive fire.  The Veteran denied any exposure to occupational hazardous noise and admitted to limited exposure (10 years ago) to gas powered lawn equipment.  The Veteran denied any exposure to occupational hazardous noise and admitted to limited exposure to gas powered lawn equipment.

The pure tone threshold test was used and test frequencies of 500, 1000, 2000, 3000, and 4000 Hertz were 65, 75, 70, 80, and 105+ decibels respectively in the right ear and 35, 50, 50, 65, and 75 decibels respectively in the left ear.  The right ear speech discrimination results were 94 percent and the left ear was 98 percent.  The examiner opined that the degree of sensorineural hearing loss in both ears appears to be greater than what would be expected due to aging alone.  The examiner reported that there is no research confirming that the onset of hearing loss can be delayed following noise exposure.  In addition, the examiner stated that a medical examination by an otologist as part of the C & P evaluation was needed to determine the etiology of the Veteran's bilateral hearing loss and nexus with military service.  

The Board notes that the Veteran was provided with a VA examination conducted by an otolaryngologist in August 2015, which the Board concludes is akin to an otologist for the purposes of addressing the etiology of this Veteran's hearing loss.  

In April 2014, the Veteran underwent a VA examination and the audiologist reviewed the Veteran's file and provided an opinion.  The Veteran was diagnosed with bilateral mixed hearing loss.  A pure tone threshold in decibels and a Maryland CNC word list speech discrimination examination was conducted on the Veteran.  The test frequencies of 500, 1000, 2000, 3000, and 4000 Hertz were 70, 70, 75, 5, and 105+ decibels respectively in the right ear, and 45, 60, 50, 65, and 70 decibels respectively in the left ear.  The right ear speech discrimination results were 88 percent and 96 percent in the left ear.  The audiologist opined that the Veteran's hearing loss was not related to military service or noise exposure and noted that the Veteran's entrance and separation exams showed normal hearing bilaterally, with no shifts in hearing noted in either ear in service.

A May 2015 VA progress note reported that the Veteran has mixed hearing loss for the right ear and sensorineural hearing loss for the left ear that started many years ago, when he was in the service.  The treatment notes included a VA treatment examination that reported that the Veteran's left ear is his better hearing ear.  The examiner noted a history of imbalance and reviewed the Veteran's 2014 and 2012 audiogram examinations.  He concluded that in January 2014, the Veteran's bilateral otoscopy was unremarkable.  Furthermore, tympanometry for the right and left ear revealed the ears were normal, ear canal volume normal, normal middle ear pressure and increase in compliance for right ear with normal compliance for left ear.  Ipsilateral acoustic reflexes were absent at screening level at 1000 Hz bilaterally.  The right ear presents with a moderate to profound mixed hearing loss from 250-8000 Hz.  The left ear presents with a mild to severe sensorineural hearing loss from 250-8000 Hz.  Masked bone conduction could not be performed bilaterally at 4000 Hz due to the severity of hearing loss.  Stenger test negative for pure-tones.  Word recognition scores were good (92 percent) for the right ear and excellent (96 percent) for the Left ear.	

In August 2015, the Veteran underwent another VA examination for bilateral hearing loss.  The Veteran reported that his hearing worsened over the years.  He again stated that he was exposed to noise of weapons in-service.  The examiner reviewed the Veteran's 2014 audiogram results and records, and reported that the Veteran is diagnosed with mixed hearing loss in the right ear, with some hearing loss in the left ear.  No diseases of the ear were noted by the examiner.  The examiner opined that the Veteran's bilateral hearing condition did not have an impact on his ability to work.  Moreover, the examiner opined that it is less likely than not (less than 50 percent probability) that the Veteran's bilateral hearing loss incurred in or was caused by the claimed in-service injury, event or illness.  As discussed above, the examiner reasoned that if the Veteran had noise exposure in service, it would have caused hearing loss due to high frequencies and sensorineural type loss.  The examiner further stated that the Veteran has mixed hearing loss in the right ear that has a different etiology than noise exposure.  The examiner also stated that the Veteran has sensorineural hearing loss in both ears and that the hearing loss is caused by noise exposure.  As discussed above, the opinion does not specifically provide a nexus between the Veteran's late onset sensorineural hearing loss and his in service noise exposure.

Because this opinion was confusing, the examiner was asked to clarify it, which he did in May 2016, opining that the Veteran's bilateral hearing loss is less likely than not due to service or exposure of noise in service.  The examiner noted that the Veteran had normal bilateral hearing on testing when he entered and exited service.  

The Board concedes that the Veteran experienced in-service noise exposure and has a current diagnosis for bilateral hearing loss.  The Veteran and buddy lay statements relating his bilateral hearing loss to his service are not competent, as they are layperson and lack training to opine regarding medical etiology.  The question of the etiology of a diagnosis is one that is medical in nature and may not be resolved by mere lay observation.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (whether lay evidence is competent and sufficient in a particular case is a fact issue to be addressed by the Board rather than a legal issue to be addressed by the Veteran' Court).  Here, the Veteran is not alleging that he noticed his hearing acuity deteriorate during service, but rather that his military noise exposure caused his current hearing loss.  Unfortunately, such a determination requires medical training and expertise the Veteran is not shown to possess.

Moreover, while the Veteran and his spouse are considered competent to suggest that they noticed diminished hearing acuity while the Veteran was in service, the fact remains that audiometric testing conducted contemporaneously with service did not actually show any hearing loss in either ear.  Likewise there was no shift in hearing acuity during either of the Veteran's periods of service.  Finally, the Veteran specifically denied having any hearing loss when separating from service, which appears to be at odds with what he is currently suggesting.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (noting that contemporaneous evidence has greater probative value than history as reported by a veteran). 
  

As the August 2015 and May 2016 VA medical opinion were provided by a board certified otolaryngologist that specializes in treating disorders of the ears.  In addition, the opinion was based on a physical examination of the Veteran and a review of the entire claims file, and includes a rationale for the opinion.  Thus, it has substantial probative value.  It is also supported by the April 2014 audiologist VA opinion that the Veteran's hearing loss is not related to military service or noise exposure because the Veteran's entrance and separation exams showed bilateral normal hearing, with no shifts in hearing noted in service.  In addition, the record reveals that the 2007 private treatment records are the first records referencing the Veteran's hearing loss after his 1974 discharge from military service.  

The November 2012 VA audiolist opinion that the degree of bilateral sensorineural appears to be greater than what would be expected due to aging alone, is given limited probative weight.  Although, the examiner stated that there is no research confirming that the onset of hearing loss can be delayed following noise exposure, the examiner did not provide a nexus opinion regarding the Veteran's hearing loss and service.  Instead, the examiner referred the Veteran to an otologist as part of the C & P evaluation to determine if there is a nexus between the Veterans' hearing loss and military service.  Therefore, the September 2015 and May 2016 medical opinion from an otolaryngologist is persuasive, and there is no competent evidence to the contrary.

There is no evidence that the Veteran's bilateral hearing loss was manifested in service or to a compensable degree in the first year following his separation from active duty.  Consequently, service connection for bilateral hearing loss on the basis that such manifest in service and persisted, or on a presumptive bases (as a chronic disease under 38 U.S.C.A. § 1112), is not warranted.  As described above, the audiometric testing near separation did not establish hearing loss in either ear for VA purposes, and no audiometric testing was conducted for many years after service.  Notably, the Veteran has not submitted competent evidence to show that he has suffered from bilateral hearing loss since service.  See 38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).  

Based on the above, the Board finds that the preponderance of the evidence is against the claim.  The claim for service connection for bilateral hearing is denied.  


ORDER

Service connection for bilateral hearing loss is denied.



____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


